FILED
                           NOT FOR PUBLICATION                               FEB 16 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 10-10149

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00245-PMP-
                                                 LRL-1
  v.

MARCELO GONZALEZ-MENDOZA,                        MEMORANDUM *

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Nevada
                   Lawrence R. Leavitt, District Judge, Presiding

                           Submitted February 14, 2011 **
                             San Francisco, California

Before: THOMPSON and TALLMAN, Circuit Judges, and TARNOW, Senior
District Judge.***

       Marcelo Gonzalez-Mendoza appeals the district court’s imposition of a

forty-one month sentence following his decision to plead guilty pursuant to the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Arthur J. Tarnow, Senior United States District Judge
for the Eastern District of Michigan, sitting by designation.
terms of a plea agreement to violating 8 U.S.C. § 1326(a) (illegal re-entry by a

deported alien). We have jurisdiction under 28 U.S.C. § 1291, and we dismiss

Gonzalez-Mendoza’s appeal.

      The parties are familiar with the facts of the case so we do not repeat them

here. In his plea agreement, Gonzalez-Mendoza waived the right to appeal his

sentence unless the district court imposed a term of imprisonment above the

applicable Sentencing Guidelines range agreed upon by the parties—forty-one to

fifty-one months.1 His challenge thus concerns a sentencing issue he plainly

relinquished his right to appeal. United States v. Jeronimo, 398 F.3d 1149, 1153

(9th Cir. 2005) (“Our analysis begins with the fundamental rule that plea

agreements are contractual in nature and are measured by contract law standards.



      1
          Specifically, Gonzalez-Mendoza agreed:

      In exchange for the concessions made by the United States in this plea
      agreement, the Defendant knowingly and expressly waives the right to
      appeal any sentence that is imposed within the applicable Sentencing
      Guideline[s] range as determined by the parties, further waives the right
      to appeal the manner in which that sentence was determined on the
      grounds set forth in Title 18, United States Code, Section 3742 . . . . The
      [D]efendant reserves the right to appeal any portion of the sentence that
      is an upward departure that is above the advisory Sentencing Guidelines
      range as determined by the parties.

Plea Memorandum at 3, United States v. Gonzalez-Mendoza, 2:09-cr-245-PMP-L
(D. Nev. Dec. 23, 2009).

                                          2
This customary reliance on contract law applies to interpretation of an appeals

waiver within a plea agreement, and we will generally enforce the plain language

of a plea agreement if it is clear and unambiguous on its face.” (internal citation

and quotation marks omitted)).

      Because the United States has raised a timely objection, and Gonzalez-

Mendoza has not raised even an argument as to why the plea agreement should not

be enforced, we see no cause to consider the merits of his appeal. United States v.

Jacobo Castillo, 496 F.3d 947, 954 (9th Cir. 2007) (en banc) (“Ordinarily, if an

appellant does not [expressly reserve his right to appeal an issue] and still raises

such issues on appeal, the government objects and the court dismisses the

appeal.”); Jeronimo, 398 F.3d at 1152–53.

      DISMISSED.




                                           3